Order reversed, with costs in all courts, and the matter remitted to Supreme Court, Kings County, for a hearing, on the dissenting opinion by Mr. Justice J. Irwin Shapiro at the Appellate Division. The remedy under CPLR article 78 is appropriate if only because the organizational structure involved has been created in part by statute and its operations are to some degree regulated by statute in the performance of a public governmental function. In the light of the foregoing it is not necessary to consider the availability to private entities of the procedure under article 78.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.